
	

113 HR 290 IH: Full Faith and Credit Act of 2013
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 290
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Nadler (for
			 himself, Mr. Johnson of Georgia,
			 Mr. Moran,
			 Mr. Blumenauer,
			 Ms. Schakowsky,
			 Mr. Ellison,
			 Ms. McCollum, and
			 Mr. Welch) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title 31, United States Code, to eliminate the
		  statutory cap on the public debt and to place limitations on the purposes for
		  which public debt may be issued.
	
	
		1.Short titleThis Act may be cited as the
			 Full Faith and Credit Act of
			 2013.
		2.Limitation on
			 obligations
			(a)In
			 generalSection 3101 of title
			 31, United States Code, is amended to read as follows:
				
					3101.Limitation on
				obligationsObligations may
				only be issued under this chapter to fund commitments incurred by the Federal
				Government that require current
				funding.
					.
			(b)Conforming
			 amendments
				(1)Section 3130(e)(2)
			 of title 31, United States Code, is amended by inserting , as in effect
			 on the day before the date of the enactment of the Full Faith and Credit Act of
			 2011 before the period at the end.
				(2)The table of
			 contents for chapter 31 of title 31, United States Code, is amended by amending
			 the item relating to section 3101 to read as follows:
					
						
							3101. Limitation on
				obligations.
						
						.
				
